UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 00-6309



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ALVIN BASS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-90-352-A, CA-97-754-AM)


Submitted:    August 15, 2000                 Decided:   August 25, 2000


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alvin Bass, Appellant Pro Se. Charles Philip Rosenberg, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvin Bass seeks to appeal the district court’s order con-

struing his petition for a writ of habeas corpus under 28 U.S.C. §

2241 (1994) as a motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000) and dismissing it without prejudice as successive.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Bass, Nos. CR-90-352-A; CA-97-754-AM

(E.D. Va. Jan. 4, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                 2